--------------------------------------------------------------------------------

EXHIBIT 10.8

 
Graphic [logo.jpg]
 
ANNUAL INCENTIVE PLAN


2013 Plan Year


Guidelines

 
KIRBY CORPORATION
 
January 2013
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


Introduction
2
   
The Annual Incentive Plan
3
   
Plan Objectives
3
   
Performance Period
3
   
Eligibility
3
   
Individual Bonus Targets
4
   
Bonus Pool
4
   
Performance Goal; Maximum Awards
4
   
Additional Performance Measures
5
   
Business Group Designations and Weighting
5
   
Performance Standards for Recommended Awards
6
   
Example Calculation of Recommended Award
7
   
Administration
8

 
 
1

--------------------------------------------------------------------------------

 
 
Introduction


Kirby Corporation (the “Company”) established this 2013 Annual Incentive Plan
(the “Plan”) to focus employees on identifying and achieving business strategies
that will grow the business and lead to an increase in stockholder value.  The
Plan is also intended to reward superior performance by employees and their
contributions toward achieving Kirby’s objectives.  This program may be offered,
in whole or in part, to wholly owned subsidiaries of the Company, at the
Company’s discretion.


Certain aspects of this Plan are complex.  Although these guidelines establish
rules for Plan operation, those rules may not work in all cases.  Therefore, the
Compensation Committee of the Kirby Board of Directors shall have the
discretionary authority to interpret these guidelines to insure that the awards
are consistent with the Plan’s purposes and the Company’s interests.  All
decisions by the Compensation Committee shall be final and binding.


Unless resolutions of the Compensation Committee expressly provide otherwise,
awards granted under the Plan shall constitute performance awards granted under
Article IV of the Kirby Corporation 2005 Stock and Incentive Plan (as amended
from time to time, the “Stock Plan”), and as such, shall be subject to the terms
and provisions of the Stock Plan that apply to such performance awards.


This Plan, or any part thereof, may be amended, modified, or terminated at any
time, without prior notice, by written authorization of (i) the Compensation
Committee or (ii) the Chief Executive Officer of the Company; provided that the
Plan may not be amended or modified in a manner that would cause an award that
is intended to satisfy the performance-based compensation exception under
Section 162(m) of the Internal Revenue Code of 1986, as amended (“Section
162(m)”), to fail to satisfy the exception.
 
 
2

--------------------------------------------------------------------------------

 
 
The Annual Incentive Plan


Each award granted under the Plan is an award for total Company and designated
Business Group performance.  Awards are generally based on achieving the Company
Performance Goal as well as additional Company, Business Group and individual
performance objectives.  Once the Performance Goal is reached, participants in
the Plan become eligible for a bonus.  The Bonus Pool is calculated as provided
in the Plan.  The Compensation Committee may decrease the Maximum Award to any
participant based on the recommended award amounts determined as provided in the
Plan and/or on individual performance.


Plan Objectives


The Plan has five key objectives:


 
·
Provide an annual incentive plan that drives performance toward objectives
critical to creating stockholder value.



 
·
Offer competitive cash compensation opportunities to key Kirby employees.



 
·
Award outstanding achievement by employees who can directly affect Kirby’s
results.



 
·
Assist Kirby in attracting and retaining high quality employees.



 
·
Reflect both quantitative and qualitative performance factors in actual bonus
payouts.



Performance Period


Performance is measured on a calendar year basis for the Plan.  The Performance
Period begins on January 1, 2013 and ends on December 31, 2013.


Eligibility


·
Generally, managerial employees in salary grades 15 and above, and Kirby Inland
Marine Wheelhouse employees classified as Captain, Relief Captain or Pilot, are
eligible for participation.  Selection for participation in the Plan is based
upon each position’s ability to impact long-term financial results of the
Company and designation by management.  Consequently, some employees in
positions at salary grades 15 and above might not be included in the Plan, and
some employees in positions below salary grade 15 might be included.

 
 
3

--------------------------------------------------------------------------------

 
 
·
In order to be eligible to receive an award, participants must be employed on
the last day of the Performance Period, and on the date bonuses are actually
paid for the Performance Period, unless their earlier termination is due to
death, normal retirement1 or disability1. If a participant’s employment is
terminated after the last day of the Performance Period, but prior to the date
of payment, for any reason other than death, normal retirement1 or disability1,
the bonus the participant may otherwise have received will be distributed among
other  participants receiving annual incentive awards under the Plan.  A
“covered employee” as defined for purposes of Section 162(m) (a “Covered
Employee”) is not eligible for the reallocated amounts.



·
Participation in the Plan in one year does not guarantee participation in
similar plans in future years.  Participants in the Plan or in similar plans in
future years will be notified annually of their selection for participation.



Individual Bonus Targets


Each participant will be assigned a target bonus level defined as a percentage
of base salary earned during the Performance Period.  This bonus target is based
on competitive market practices, as well as the employee’s ability to impact
long-term Company performance.  Market practices will be determined using data
from either general industry, the marine transportation industry, or the diesel
engine services industry, depending upon the individual position being
considered.  The Company’s intent is that salary plus target annual bonus
will  provide  competitive market compensation for target performance.


Bonus Pool


The aggregate bonus pool for the Performance Period (the “Bonus Pool”) will be
equal to the sum of the recommended bonus amounts determined for each individual
participant based on the achievement by the Company of the three additional
performance measures as provided in the Plan.  The Company will be obligated to
pay out the full amount of the Bonus Pool to eligible participants, subject to
the discretion of the Compensation Committee with respect to the allocation of
the Bonus Pool among individual participants.  The obligation of the Company to
pay out the full amount of the Bonus Pool becomes fixed on the last day of the
Performance Period.  The Compensation Committee may determine the amount of the
bonus paid to any participant based on the additional performance measures
described in the Plan or any other criteria the Compensation Committee deems
appropriate in its discretion, provided that in no event will a bonus paid
pursuant to the Plan exceed the Maximum Award for any Covered Employee.


Performance Goal; Maximum Awards


The performance goal (the “Performance Goal”) that must be attained in order for
any Plan participants to receive a bonus under the Plan is the achievement by
the Company of net earnings for 2013 (as shown in Kirby’s audited Consolidated
Statement of Earnings for 2013) greater than $1,000,000.  If the Company
achieves the Performance Goal, the maximum bonus that each participant may
receive under the Plan will be equal to 200% of the individual bonus target
established for such participant (for each participant, the “Maximum
Award”).  The Compensation Committee in its discretion may reduce the bonus paid
to any participant to an amount less than the Maximum Award.



--------------------------------------------------------------------------------

1 Normal retirement or disability as defined for shore based employees in the
Company’s Profit Sharing Plan, and as defined for wheelhouse employees in the
Vessel Pension Plan
 
 
4

--------------------------------------------------------------------------------

 
 
Additional Performance Measures


In addition to the Performance Goal, the additional performance measures under
the plan are:


 
·
EBITDA

 
·
Return on Total Capital

 
·
Earnings per share



Annual performance targets will be established for each measure based on Kirby’s
projected budget, and each of the performance measures will have equal weight in
calculating the recommended bonus payout for each participant.


Measure
 
Weight
     
n  EBITDA (Earnings Before Interest, Taxes,
     Depreciation and Amortization)
 
33-1/3 %
     
n  Return on Total Capital (Earnings before interest and taxes divided by
average beginning and ending stockholders’ equity plus long-term debt)
 
33-1/3 %
     
n  Earnings per Share
 
33-1/3 %
         
100 %



Business Group Designations and Weightings


The following business groups are designated for purposes of the Plan:
 
 
·
Kirby Inland Marine

 
·
Kirby Engine Systems

 
·
United Holdings

 
·
Kirby Offshore Marine



Kirby Ocean Transport Company and Osprey Line, LLC are considered part of the
Kirby Inland Marine business group for purposes of the Plan.


In calculating actual versus target performance against the additional
performance measures, the recommended award for Business Group employees will be
primarily based on Business Group performance, with a defined portion based on
Company performance.  The award for Corporate employees will be based on total
Kirby performance.  Specific weightings are defined in the following table.
 
 
5

--------------------------------------------------------------------------------

 



 
Calculation of Recommended Awards
         
Incentive
Bonus Calculation %
 
Kirby (Company)
 
Business Group
       
All Corporate Employees
100%
 
0%
       
Business Group Employees
30%
 
70%
       
Business Group Presidents (Kirby Inland Marine, Kirby Engine Systems, United
Holdings, Kirby Offshore Marine)
50%
 
50%
        Corporate Executive Vice President, Engine Systems
30%
 
35%/35%*
       
*For EVP, Engine systems, the weightings are 30% Company, 35% Kirby Engine
Systems, 35% United Holdings
       



Performance Standards for Recommended Awards


Performance
Level
Definition
Relationship to
Budget
% of Target
Earned
       
Threshold
Minimal acceptable
performance for payout
80% of Budget
50%
       
Target
Expected performance at a
stretch level
100% of Budget
100%
       
Maximum
Outstanding performance
120% of Budget
200%
       

 
 
6

--------------------------------------------------------------------------------

 
 
Example Calculation of Recommended Award
 

 
Performance Standards
Example Calculation
Performance
Objectives
Below Threshold
Threshold
Target
Maximum
Assumed
Actual
Results (%
 Budget
Achieved)
Percent
of
Target
Award
Earned
Objective
Weight
Weighted
Percent
of Target
Award
Earned
Percent of Target
Award Earned:
0%
50%
100%
200%
                 
EBITDA
(% Budget Achieved)
< 80%
80%
100%
120%
90%
75%
33-1/3%
25%
                 
Return on Total Capital (% Budget Achieved)
< 80%
80%
100%
120%
110%
150%
33-1/3%
50%
                 
Earnings per Share (% Budget Achieved)
< 80%
80%
100%
120%
100%
100%
33-1/3%
33.3%
                     
Recommended Award as a Percent of Target Award
108.3%



n
As shown in the table, actual performance on each objective results in a
corresponding percent of target award earned.



n
The percents of target award earned for each objective are then multiplied by
the weight for the objective, producing a weighted percent of target award
earned for each objective.



n
The weighted percents of target award earned for all three additional
performance measures are summed to produce a total percent of target award
earned for purposes of calculating the recommended awards for a participant.



n
The Compensation Committee shall allocate the Bonus Pool among eligible
participants.  In allocating the Bonus Pool, the Compensation Committee shall
consider, but shall not be bound by, the recommended award for each participant.



n
The Compensation Committee has discretion to modify the additional performance
measures or adjust the calculation of the recommended awards to adjust for
acquisitions, divestures, and other material business events.

 
 
7

--------------------------------------------------------------------------------

 
 
Administration


Award Payout
A participant’s final award is paid out in cash within 90 days following the end
of the Company’s fiscal year, based on audited financials.  No payment shall be
made to a participant who is a Covered Employee until the Compensation Committee
certifies that the performance objectives that result in such payment have been
achieved.


Eligibility Limitation
Unless otherwise provided for in the Plan, participants must be employed by the
Company on the last day of the Performance Period, and on the date bonuses are
actually paid for the Performance Period, in order to be eligible to receive a
bonus award.


Special Circumstances
Listed below are guidelines addressing payment of awards upon termination and
other events.  The Compensation Committee will have the sole authority to
resolve disputes related to Plan administration.  Decisions made by the
Compensation Committee will be final and binding on all participants.


New Employees.  New employees hired after the beginning of a Performance Period
who are selected for participation in the Plan, will receive prorated awards for
the then current Performance Period, subject to the Termination of Employment
restrictions.


Termination of Employment.  If employment terminates before the end of the full
Performance Period, or before the date bonuses are actually paid for the
Performance Period, as a result of death, normal retirement2, or disability2,
the participant (or the participant’s heirs) will be entitled to receive a
prorated award at the end of the Performance Period, based upon actual
performance and base wages earned while employed during the Performance Period.


If employment terminates prior to the last day of the Performance Period, or
prior to the date bonuses are actually paid for the respective Performance
Period, for any reason other then death, normal retirement2, or disability2, the
participant will be ineligible to receive an award.


Transfer.  A participant who is transferred between business units of the
Company will be entitled to receive a weighted award based upon the time spent
at each of the units.  The weighted award is based on a recommended award
calculated by adding (1) the participant’s prorated recommended award for time
spent at the first business unit, to (2) the participant’s prorated recommended
award for time spent at the second business unit3.


Promotions.  A participant who is promoted or reassigned during any Performance
Period, and whose bonus target is subsequently increased or decreased, will be
eligible to receive a weighted award.  The weighted award will be based on a
recommended award calculated by adding (1) the prorated recommended award for
service before the promotion or reassignment, to (2) the prorated recommended
award for service after the promotion or reassignment3.
 
 
8

--------------------------------------------------------------------------------

 
 
Compensation Committee
The Compensation Committee has the responsibility for the overall governance and
administration of the Plan.  In fulfilling its duties, the Compensation
Committee will be responsible for interpreting the Plan and will rely on these
guidelines in making all determinations that are necessary or advisable for
administration of the Plan.


In administering the Plan the Compensation Committee will, on an annual basis:



 
·
Approve the designation of Business Groups within the Company

 
 
·
Approve the Performance Goal

 
 
·
Approve the additional performance measures and the Threshold, Target and
Maximum budget performance levels for all participants for purposes of
calculating recommended awards

 
 
·
Approve linkage for participants to Company and Business Group performance

 
 
·
Approve the individual bonus targets for all participants whose salaries are at
or above $100,000

 
 
·
Determine at its discretion reductions to the Maximum Awards for participants

 
 
·
Approve the final bonuses to be paid to all participants in the Plan

 
 
·
Certify whether the Performance Goal has been satisfied prior to payment of an
award to a Covered Employee.

 
The Compensation Committee may deviate from the guidelines for the Plan, but in
no event will a bonus paid pursuant to the Plan exceed the Maximum Award for any
Covered Employee.  The Compensation Committee may decrease the bonus payable to
any participant below the Maximum Award based on such objective or subjective
criteria as the Compensation Committee deems appropriate in its discretion.  The
total amount of the bonuses paid to participants pursuant to the Plan may not
exceed the amount of the Bonus Pool.  The performance objectives of Covered
Employees may only be adjusted as permitted under Section 162(m) or the
regulations thereunder.
 

--------------------------------------------------------------------------------

2 Normal retirement or disability as defined for shore based employees in the
Company’s Profit Sharing Plan, and as defined for wheelhouse employees in the
Vessel Pension Plan.
3 Company and Business Group performance factors are calculated using
performance for the entire Performance Period.
 
 
9

--------------------------------------------------------------------------------

 
 
Chief Executive Officer (“CEO”)
The CEO will have primary responsibility for recommending Plan guidelines to the
Committee, and for carrying out the administrative duties associated with annual
award calculations.  In addition, the Compensation Committee may delegate
additional administrative duties to the CEO or any Company officer.  The CEO may
make recommendations, subject to Compensation Committee approval, with respect
to the award to any participant in the Plan .


Chief Financial Officer (“CFO”)
The CFO will be responsible for calculating performance under the Plan and
recommending adjustments to the performance objectives.  In this capacity, the
CFO will:


 
·
Provide annual reports to the Compensation Committee and the CEO on each
Business Group’s performance at the end of the Company’s fiscal year

 
 
·
Maintain a financial information system that reports results on an estimated
quarterly and annual basis

 
 
·
Coordinate with the Company’s auditors to properly recognize any accounting
expense associated with awards under the Plan

 
 
·
Provide the VP of Human Resources with the performance results of each Business
Group as well as overall Company performance

 
 
·
Calculate new Threshold, Target and Maximum performance objectives as required
by the Plan for purposes of determining recommended awards

 
VP of Human Resources
The VP of Human Resources will have primary responsibility for the day-to-day
administration of the Plan.  In this capacity, the VP of Human Resources will:


 
·
Develop and recommend Target Award Guidelines and eligible participants for each
new Performance Period to the CEO for approval

 
 
·
Coordinate communications with participants, including materials to facilitate
understanding the Plan’s objectives and goals

 
 
·
Provide quarterly performance updates to Plan participants

 
 
·
Calculate participants’ recommended awards, using the performance factors
provided by the CFO

 
 
·
Process paperwork approving individual award payments

 
 
10

--------------------------------------------------------------------------------

 
 
Business Group Presidents and Vice Presidents
Business Group Presidents and Vice Presidents will:


 
·
Recommend participants for each Performance Period

 
 
·
Coordinate with the CFO to determine any significant changes in business
conditions for purposes of reviewing the Threshold, Target and Maximum
performance objectives for purposes of calculating recommended awards

 
 
·
Insure that participants are informed of the actual award earned for each
Performance Period

 
 
11

--------------------------------------------------------------------------------